





Exhibit 10.2
AMENDMENT TO TERMS AND CONDITIONS OF EMPLOYMENT (U.S.)




Employer’s name and address: VENATOR AMERICAS LLC (the “Company”)
Employee’s name and address: Kurt D. Ogden, Titanium House, Hanzard Drive,
Wynyard Park, Stockton-on-Tees, TS22 5FD, United Kingdom (“you” or the
“Employee”).
This amendment (the “Amendment”), with effect from 29 April 2020 (the “Effective
Date”), modifies that certain agreement between you and the Company dated 10
December 2018 (the “Agreement”), regarding the details of your terms and
conditions of employment with the Company, as follows:


1. PENSION, RETIREMENT AND LIFE INSURANCE BENEFITS
Paragraph 12.1 of the Agreement is deleted in its entirety and replaced with the
following provision:


* * *
“12.1 The Company will provide you with retirement benefits in accordance with
the Venator 401(k) Plan and the Venator Executive Elective Deferral Plan (the
“EDP”) as applicable to employees credited with your years of continuous
service. Beginning January 1, 2021, the Company will discontinue permitting you
to make deferred compensation contributions under the EDP and will cease making
matching and nondiscretionary contributions under the EDP, and will instead pay,
in lieu of EDP matching and nondiscretionary contributions on and after such
date, cash payments to you no less frequently than quarterly in amounts based on
(i) the matching (without regard to your EDP deferral contributions no longer
permitted) and nondiscretionary percentages applied to you by the Company prior
to such date and (ii) your Compensation (as defined in the EDP) for the
applicable period.”


* * *
IN WITNESS of which this Amendment has been executed and delivered as a deed on
the first date written above.
EXECUTED as a Deed by


VENATOR AMERICAS LLC
acting by Simon Turner,
President and CEO


in the presence of:
/s/ Simon TurnerWitness’s Signature:[omitted]Full Name:Address:





--------------------------------------------------------------------------------







Exhibit 10.2
EXECUTED as a Deed by


Kurt D. Ogden  /s/ Kurt D. Ogden  in the presence of:
Witness’s Signature:  [omitted] 
Full Name:   
Address:   





